Case 1:19-cv-20443-MGC Document 1-3 Entered on FLSD Docket 02/02/2019 Page 1 of 7




                                                EXHIBIT "B"
Case 1:19-cv-20443-MGC Document 1-3 Entered on FLSD Docket 02/02/2019 Page 2 of 7
Case 1:19-cv-20443-MGC Document 1-3 Entered on FLSD Docket 02/02/2019 Page 3 of 7
Case 1:19-cv-20443-MGC Document 1-3 Entered on FLSD Docket 02/02/2019 Page 4 of 7
Case 1:19-cv-20443-MGC Document 1-3 Entered on FLSD Docket 02/02/2019 Page 5 of 7
Case 1:19-cv-20443-MGC Document 1-3 Entered on FLSD Docket 02/02/2019 Page 6 of 7
Case 1:19-cv-20443-MGC Document 1-3 Entered on FLSD Docket 02/02/2019 Page 7 of 7
